ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed because the prior art made of record does not teach a mobile charging apparatus configured to travel autonomously and charge a battery of an electrically-powered travel object, and a charging system in which a battery of an electrically-powered travel object is charged from a mobile charging apparatus equipped with a power-feeding battery, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-6, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
start traveling from a predetermined standby position while searching for the electrically-powered travel object;
approach, in response to the electrically-powered travel object being found, the electrically-powered travel object according to a feeding position in which power feeding is possible from the power-feeding battery to the battery of the electrically-powered travel object, and keep the vehicle body in the feeding position; and
feed power from the power-feeding battery to the battery of the electrically-powered travel object in the feeding position while the electrically-powered travel object travels.

4.         With respect to claim 7-14, the prior art made of record fails to teach the combination of steps recited in claim 7, including the following particular combination of steps as recited in claim 7, as follows:
a first control unit configured to track the electrically-powered travel object based on position specifying information for specifying a position of the electrically-powered travel object; 
a distance detection unit configured to detect a distance between the electrically-powered travel object and the mobile charging apparatus by outputting measurement light forward; 
a second control unit configured to, in response to the mobile charging apparatus being located in a feeding position in which power feeding is possible from the power-feeding battery to the battery of the electrically-powered travel object based on a result of the detection by the distance detection unit, keep the mobile charging apparatus in the feeding position; and a third control unit configured to start feeding power from the power-feeding battery to the battery of the electrically-powered travel object in the feeding position while the electrically-powered travel object travels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851